I ;,
                                    Case 1:18-cv-08653-VEC-SDA Document 187 Filed 01/13/21 Page 1 of 10
'      }.
l ~         2-.-r
             ............ ~

                                                                     RECEIVED
                                                                  SONY PRO SE OFFICE

                              U.S. DISTRICT COURT FOR Ti-fl_il           JAN I 3 AM S: SO
                              SOUTHERN DISTRICT OF NEW YORK

                               SWEIGERT I                                       I CIVIL CASE #:

                               V.             I                                 I l:18-CV-08653-VEC

                               GOODMAN I                                        I JUDGE VALERIE E. CAPRON!




                                                            PLAINTIFF'S NOTICE OF MOTION

                                                   0 CERTIFY ORDER FOR INTERLOCUTORY APPEAL



                              Plaintiff moves to amend the Court's order of Dec. 28, 2020, ECF No. 180 (the Order), to certify

                              for interlocutoryjappeal the question of procedural leniency provided to the Defendant pursuant

                              to Triestma'! v. lfed. Bureau ofPrisons, 470 F.3d 471,475 (2d Cir. 2006) (citation omitted) by

                              the magistrate ju~ge. Because the resolution of this question on interlocutory appeal would

                                              te the ultimate resolution of this litigation, Defendants respectfully request that

                                                  ermission to appeal under 28 U.S.C. § 1292(b).


                                                  ervice appears on the LAST page of this pleading.




                                                                                                   ?.~- s,.t-
                              Signed this         day of January 2021.


                                                                                                      D. G. SWEIGERT, C/0
                                                                                                         Pro Se Non-attorney
                                                                                                      GENERAL DELIVERY
                                                                                             ROUGH AND READY, CA 95975
                                                                                               Spoliation-notice@mailbox.org


                                                                                                   I,   '7,    J.I
                                                                                1
       Case 1:18-cv-08653-VEC-SDA Document 187 Filed 01/13/21 Page 2 of 10
--•T

  :,




                     MEMORANDUM OF POINTS AND LAW




                                        2
    'l                     Case 1:18-cv-08653-VEC-SDA Document 187 Filed 01/13/21 Page 3 of 10
"        ----.-,T




                                                                         TABLE OF AUTHORITIES

                       Cases


                       Colombo v. County ofSuffolk, No. 10-CV-1134, 2010 U.S. Dist. LEXIS 35900, at *2 (E.D.N.Y.

                          Apr. 8, 201Q) ............................................................................ :.................................................. 6

                      Faretta v. Canfornia, 422 U.S. 806 (1975) .................................................................................... 5

                      Johnson v. Bunken, 930 F.2d 1202, 1206 (7th Cir. 1991) ............................................................... 5

                      Klinghojfer v. $.NC. Achille Lauro, 921 F.2d 21, 24 (2d Cir. 1990) ............................................. 5

                      McNeil v. US.J 508 U.S. 106, 113 (1993) .................................................................... :................. 6

                      McNeil v. United States, 508 U.S. 106 (1993) ................................................................................ 5

                      Mohasco Corpj v. Silver, 447 U.S. 807, 826 (1980) ....................................................................... 5

                     Ping Tou Bian jv. Taylor, No. 01-7144, 2001 WL 1631254, at *2 (2d Cir. Dec. 17, 2001) ........... 6

                     Swint v. Cham8ers Cnty. Comm 'n, 514 U.S. 35, 47 (1995) ........................................................... 4

                     Traguth v. Zuc,t 710 F.2d 90, 95 (2d Cir. 1983) ............................................................................ 6

                                              . Bureau ofPrisons, 470 F.3d 471,475 (2d Cir. 2006) ....................................... 6

                     Statutes


                     28 U.S.C. § 12~1,2 .......................................................................................................................... 3

                    28 U.S.C. § 129F(a) ........................................................................................................................ 4

                    28 U.S.C. § 129~(b) .................................................................................................................... 4, 7

                    Rules


                    Fed. R. App. P. $(a)(3) .................................................................................................................... 4

                    Fed. R. Civ. Prod:. 15(a) .................................................................................................................. 6

                                                                                            3
               Case 1:18-cv-08653-VEC-SDA Document 187 Filed 01/13/21 Page 4 of 10
. '
'     1




          Treatises


          16 CHARLES !.LAN WRJGHT, ET AL., FEDERAL PRACTICE & PROCEDURE§ 3929 (3d

            ed. 2017) ...... 1............................................................................................................................... 4




                                                              LAW AND ARGUMENT


          STANDARDS f'OR CERTIFICATION OF AN INTERLOCUTORY APPEAL


          The Court's approval is necessary to appeal because the Order is neither a "final decision" under

          28 U.S.C. § 12Ql,2 nor an order for which Congress has specifically authorized an interlocutory

          appeal, such as µn order granting, denying, or modifying an injunction, under 28 U.S.C. §

          1292(a). Court$ may approve the interlocutory appeal of an order not otherwise appealable when

          (1) the order in1olves a "controlling question oflaw," (2) there is a "substantial ground for

          difference of amnion" concerning the legal question, and (3) "an immediate appeal from the

          order may materially advance the ultimate termination of the litigation." 28 U.S.C. § 1292(b).

          The decision to loermit an interlocutory appeal under§ 1292(b) is within the district court's

          discretion. See lSwintv. Chambers Cnty. Comm'n, 514 U.S. 35, 47 (1995); 16 CHARLES ALAN

          WRJGHT, ET 4.L., FEDERAL PRACTICE& PROCEDURE§ 3929 (3d ed. 2017) (explaining

          that§ 1292(b) "~snot limited by its language to 'exceptional' cases," but rather is characterized

          by its flexibili


          To qualify for appeal under § 1292(b), an interlocutory order must state that it "involves a

          controlling que*ion of law as to which there is substantial ground for difference of opinion and

                                  e appeal from the order may materially advance the ultimate termination of the

          litigation." 28 lJI.S.C. § 1292(b) (requiring the district court to "state in writing in such order"

                                                                                   4
                Case 1:18-cv-08653-VEC-SDA Document 187 Filed 01/13/21 Page 5 of 10
...
J

      ¼ '
       \




            that the elements are met). If the original order does not identify a question oflaw suitable for

            interlocutory agpeal, it may be amended to include the requisite language. Fed. R. App. P.

            5(a)(3) (callinglfor the district court to "amend its order, either on its own or in response to a

            party's motion,Jto include the required permission or statement").


            Upon the Co-urtrs certification of the Order for interlocutory appeal, Plaintiff must petition the

            Second Circuit for interlocutory review within ten days. 28 U.S.C. § 1292(b).


            Appeal to the S~cond Circuit under§ 1292(b) is proper here because the Order is not final and

            does not grant qr deny an injunction.


            THE ORDER J;NVOLVES A CONTROLLING QUESTION OF LAW REGARDING THE
            INTERPETATION OF LAWAS APPLIED TO DEFENDANT'S DEADLINE TO RESPOND



            There can be nol doubt that the Order involves a c.ontrolling question of law.


            The Court's juriJsdiction is plainly controlling on the Plaintiffs' that the Defendant is receiving

            "lavish" extensibns to responses required under the Federal Rules of Civil Procedure (Fed. R.

            Civ. Proc.). "Although the resolution of an issue need not necessarily terminate an action in order

            to be 'controlling,' it is clear that a question of law is 'controlling' if reversal of the [order]

            would terminatdthe action." Klinghoffer v. S.NC. Achille Lauro, 921 F.2d 21, 24 (2d Cir. 1990)

            (citing cases); s~e also Johnson v. Burken, 930 F.2d 1202, 1206 (7th Cir. 1991) (finding that a

            question oflaw ~an be controlling if it determines the outcome or "even the future course of the

            litigation").


            THERE JS A Sl!BSTANTIAL GROUND FOR DIFFERENCE OF OPINION




                                                                5
~
              Case 1:18-cv-08653-VEC-SDA Document 187 Filed 01/13/21 Page 6 of 10
~

    :-



         An interlocutorylappeal under§ 1292(b) is also warranted because "a substantial ground for

         difference of opip.ion" exists with respect to the Court's subject grants of procedural leniency to

         the Defendant.


         The Plaintiff is nb.indful of the so-called Faretta standard which refers to Faretta v. California,

         422 U.S. 806 (1Q75). The Faretta standard holds that prose litigants (like the Defendant) are to

         be held to the s$e procedural standards as represented litigants. In quoting Mohasco Corp. v.

         Silver, 447 U.S. ~07, 826 (1980) the U.S. Supreme Court opined," .. we have never suggested

         that procedural rµles in ordinary civil litigation should be interpreted so as to excuse mistakes by

         those who proce~d witho.ut counsel. As we have noted before, "in the long run, experience

         teaches that strieit adherence to the procedural requirements specified by the legislature is the best

                             anded administration of the law."", McNeil v. United States, 508 U.S. 106

         (1993).


         In Ping Tou Bia* v. Taylor, No. 01-7144, 2001 WL 1631254, at *2 (2d Cir. Dec. 17, 2001) the

         Second Circuit }ield that the court would not accept the amended complaint of a pro se plaintiff

         who had amenMd his complaint without leave of the court in contravention of Ped. R. Civ. Proc.

         15(a).


         As in explained in the Plaintiffs letter to the Court (ECF no. 185) the magistrate's reliance on

         Triestman v. Feel Bureau of Prisons, 470 F.3d 471,475 (2d Cir. 2006) (citation omitted) may be

         misplaced, as it l' does not exempt a party from compliance with relevant rules of procedural and

         substantive law l. Traguth, 710 F.2d at 95 (citation omitted)."


         Indeed, a pro se !Plaintiff must still comply with the relevant rules of procedural and substantive

         law, see Tragut~ v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983); see also Colombo v. County ofSuffolk,


                                                           6
                  Case 1:18-cv-08653-VEC-SDA Document 187 Filed 01/13/21 Page 7 of 10
""'   _:;




            No. 10-CV-1134J 2010 U.S. Dist. LEXIS 35900, at *2 (E.D.N.Y. Apr. 8, 2010) ("prose status

            does not exempt ~ party from compliance with relevant rules of procedural and substantive

            law. 11 ) (internal qµotation marks and citations omitted).


            Prose status "'ddes not exempt a party from compliance with relevant rules of procedural and

            substantive law. 11 I Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983) (quotations omitted).


            See also McNeil   v.   U.S., 508 U.S. 106, 113 (1993) ("While we have insisted that the 26 pleadings

            prepared by prisqners who do not have access to counsel be liberally construed ... we have

            never suggested 1}iat procedural rules in ordinary civil litigation should be interpreted so as to

            excuse mistakes by those who proceed without counsel.").


                        APPEAL OF THE ORDER WOULD MATERIALLY ADVANCE THE
            ULTIMATE TERMINATION OF THIS LITIGATION

            An immediate interlocutory appeal under§ 1292(b) would materially advance the ultimate

            termination of this case in at least two ways: ( 1) it would eliminate the need for further

            proceedings in t1¥s Court related to the superseded 2011 redistricting plans, and (2) it would

            relieve the partie~ from briefing the merits of the plaintiffs' claims against the 2011 plans on

            appeal. The req~irement that a§ 1292(b) appeal materially advance the litigation is closely

            related to the reohirement that the underlying order present a controlling question of law.


            An interlocutorylappeal would not impede the progress of the litigation because it would not stay

            ·trial proceedingsJ or prevent the Court from resolving the Plaintiffs claims. Absent an order

            from the district bourt or the court of appeals, an interlocutory appeal does not stay proceedings.

            28 U.S.C. § 1294(b). An interlocutory appeal would not prevent the Court from reaching the

            merits of claims against the Defendant.




                                                                7
                      Case 1:18-cv-08653-VEC-SDA Document 187 Filed 01/13/21 Page 8 of 10
~-
~
     ;-:   't




                                                          CONCLUSION


                Plaintiff respectfqlly request that the Court amend its order of Dec. 28, 2020 (ECF no. 180), to

                state that the Ord~r involves a controlling question of law regarding the Court's implementation

                of the Fed. R. Civ-. Proc. as to which there is substantial ground for difference of opinion and that

                an immediate aP11eal from the order may materially advance the ultimate termination of the

                litigation.


                Signed tlris   1Jday   of January 2021.




                                                                                ?4D~tWE~OGENERAL DELIVERY
                                                                                ROUGH AND READY, CA 95975
                                                                                  Spoliation-notice@mailbox.org



                                                                                     I·     7 ·2 I



                                                                   8
             Case 1:18-cv-08653-VEC-SDA Document 187 Filed 01/13/21 Page 9 of 10
~   '




                                        CERTIFICATE OF SERVICE



                                      t
        I HEREBY AT'liEST that a true copy of the attached pleadings has been sent to the

        following addres~ees on the       day of January 2021 via prepaid First Class U.S. Mail. So




                                      Jason Goodman, CEO
                                      Multimedia Systems Design, Inc.
                                      252 7th Avenue, Apart. #6S
                                      New York, NY 10001

                                      PRO SE OFFICE, #200
                                      U.S. District Court
                                      500 Pearl Street
                                      New York, New York 10007-1312

                                      Catherine O'Hagan Wolfe
                                      Clerk of the Court
                                      Second Circuit Court of Appeals
                                      Thurgood Marshall United States Courthouse
                                      40 Foley Square
                                      New York, New York 10007




                                                                 ~.<:. 5,..;r                         I

                                                                           D. G. SWEIGERT, C/0
                                                                               Pro se non-attorney
                                                                           GENERAL DELIVERY
                                                                    ROUGH AND READY, CA 95975
                                                                        Spoliation-notice@mailbox.org



                                                                        I· J, ll
                                                        9
                                                                                                                                                                 ,: 96003 UU\J
                                      Case 1:18-cv-08653-VEC-SDA Document 187 Filed 01/13/21 Page 10 of 10                                                       ~ bate of ,al•
                    Sl.)NY t-'KV ~c. vrrli..,c.   ✓,


                                                                                                                   I
                                                                                                                                      PRIORlr~              ~ g~1911~~)
                                                    J.l'l                                                                          FLAT RATE E - - !/(ees44f
ESS ~IRMLYTO SE.ff21    JAN 13 AH ·g: 35             .•                                                                             POSTAGE R .• : · .... :
                                                                     1111          Ill 111
                                                  PIO-C




                                                                                9505 5067 1486 1007 3968 64
                                                                                                                                                                      -;i"       1·
                                                                                                                                                                                 ~

~      UNITED ST/JTES                                           n    IV      n· 1 · I   ,---                                                                            '
                                                                                                                                                                                 ~0
                                                                                                                                                                       n1        lE
ill    POST/JL SERVICE®                                             MA IL
                                                                                        n
                                                                                                          ~OM:
                                                                                                                     ---                                  7             !l
                                                                                                                                                                                 'iii
                                                                                                                                                                                 :i:

                                                                                                                                                                                 fit
                                                                                                                         D. G. SWEIGERT, C/O
!cted deliv~ry date specified for domestic use.                                                                                                                                  ij
                                                                                                                         GENERAL DELIVERY
t domestic ship~ents include up to $50 of insi.8'1~~ (rest~ions apply).*                                          ROUGH AND READY, CA 95975
                                                                                                                    Spoliation-notice@mailbox.org
                                                                                                                                                                                 ~
                                                                                                                                                                                 ~
S Tracking® included for d,omestic and manyrmternational d,~on~."
                                                                                                                                                            l                    l

                                                                                            ~
ted international insurance.**
                                                                                                                                                           '
                                                                                                                                                                                 '
                                                                                                                                                          II'
n used internationally, a customs declaration form is required.                                                                                          if.                      i
                                                                                                                                                                                 .5
                                                                                                                                                                                  5l::,
                                                                                               ~



                                                                                                   i,.'),.00                     TO:   fao           St                 ' .e
                                                                                                                                                                        ,.

                                                                                                                                                                          i
                                                                                                                                                                      ' .I,
                                                                                                                                                                         '

                                                                                                                                                                        ,1  '
                                                                                                                                                                                 2:



                                                                                                                                                                                 ~
                                                                                                                                                                                  o~
                                                                                                                                                                                 .!/J
                                                                                                                                                                                 'C
                                                                                                                                                                        ,, i
t\T RATE ENVEd'                                                                                                                            ~i..'
                                                                                                                                                                       .. l
~ATE   •   ANY WEIGHT                                                                                                                                                   } -j
                                                                                                              w U.S.                                      ,q
                                                                                                                                                                            ,•

                                                                                                                PRO SE OFFICE, #200
                                                                                                                     District Court

ACKED • INSURED                                             To schedule free Package Pickup,
                                                                    scan the QR code.
                                                                                                              ~   ~:w
                                                                                                                   500 Pearl Street ·    It
                                                                                                                       _York, New York 10007r~3-,2,
                                                                                                                                                                "'--~ lc
                                                                                                                                                                                 1
                                                                                                              i             o-·----                 \f              ,' ' J
                                                                                                                                                                                 ,2



                                                                                                                                                                                 j
111111111111111 II I II I
 PS00001000014

               "-
                                 EP14F May 2020
                               OD: 121/2 x 91/2                   USPS.COM/PICKUP                        L             /OOD7                               _J                    i
